SHIVERS, Chief Judge.
Appellant, Tommy Otis Jolly, appeals the denial of his motion for modification of final judgment of dissolution, arguing that the evidence presented at the hearing on the motion established a material change in circumstances, such that the best interests of the parties’ minor child would be served by a change in custody from appellee/wife to appellant/husband. Because the hearing was not recorded, appellant provided this court with a prepared Statement of the Evidence, purporting to recreate the testimony presented at the hearing. Although the statement appears to have been properly approved and settled by the trial court pursuant to Fla.R.App.P. 9.200(b)(4), the statement fails to support appellant’s argument that the trial court committed reversible error in denying the motion for modification. Accordingly, the order is affirmed. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979); Starks v. Starks, 423 So.2d 452 (Fla. 1st DCA 1983).
AFFIRMED.
JOANOS and ZEHMER, JJ., concur.